DETAILED ACTION
1.          Claims 1-12 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application is being examined under the pre-AIA  first to invent provisions.

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Specification
4.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
5.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.          Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,088,992 B2 (hereinafter “Patent1”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent1 with obvious wording variations. Take an example of comparing claim 1 of the Application and claims 1 and 2 of the Patent1:
Application, Claim 1:
A method for controlling in-device coexistence interference (IDC) through a User Equipment (UE) in a wireless communication system, comprising: transmitting IDC indication information including an unusable frequency band that is a frequency band in which performing communication is interfered by IDC interference to an evolved NodeB (eNB); 
receiving, from the eNB, Radio Resource Control (RRC) connection reconfiguration including IDC Discontinuous Reception (DRX) configuration reconfiguring DRX relating to the unusable frequency band based on the IDC indication information and information for configuring a time-division multiplexing (TDM) pattern which is not related to IDC interference; and performing autonomous denial of Industrial Scientific Medical (ISM) transmission in the unusable frequency band by reconfiguring DRX based on the IDC DRX configuration, wherein the IDC DRX configuration includes information configuring a DRX retransmission timer and information configuring a DRX short cycle to a predetermined cycle for avoiding the IDC interference.
Patent1, Claim 1:
A method for controlling in-device coexistence interference (IDC) through a User Equipment (UE) in a wireless communication system, comprising: transmitting IDC indication information including an unusable frequency band that is a frequency band in which performing communication is interfered by IDC interference to an evolved NodeB (eNB); 
receiving, from the eNB, Radio Resource Control (RRC) connection reconfiguration including IDC Discontinuous Reception (DRX) configuration reconfiguring DRX relating to the unusable frequency band based on the IDC indication information; and 


performing autonomous denial of Industrial Scientific Medical (ISM) transmission in the unusable frequency band by reconfiguring DRX based on the IDC DRX configuration, wherein the IDC DRX configuration includes information configuring a DRX retransmission timer and information configuring a DRX short cycle to a predetermined cycle for avoiding the IDC interference.

Claim 2:
The method of claim 1, wherein the RRC connection reconfiguration further includes information for configuring a time-division multiplexing (TDM) pattern which is not related to IDC interference.


Claims 2-12 of the Application are transparently found in claims 3-16 of the Patent1 with obvious word variations and are also rejected.

7.          Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,474,025 B2 (hereinafter “Patent2”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent2 with obvious wording variations. Take an example of comparing claim 1 of the Application and claims 1 and 2 of the Patent2:
Application, Claim 1:
A method for controlling in-device coexistence interference (IDC) through a User Equipment (UE) in a wireless communication system, comprising: transmitting IDC indication information including an unusable frequency band that is a frequency band in which performing communication is interfered by IDC interference to an evolved NodeB (eNB); 
receiving, from the eNB, Radio Resource Control (RRC) connection reconfiguration including IDC Discontinuous Reception (DRX) configuration reconfiguring DRX relating to the unusable frequency band based on the IDC indication information and information for configuring a time-division multiplexing (TDM) pattern which is not related to IDC interference; and performing autonomous denial of Industrial Scientific Medical (ISM) transmission in the unusable frequency band by reconfiguring DRX based on the IDC DRX configuration, 
wherein the IDC DRX configuration includes information configuring a DRX retransmission timer and information configuring a DRX short cycle to a predetermined cycle for avoiding the IDC interference.
Patent2, Claim 1:
A method for controlling in-device coexistence interference (IDC) through a User Equipment (UE) in a wireless communication system, comprising: transmitting IDC indication information including an unusable frequency band that is a frequency band in which performing communication is interfered by IDC interference to an evolved NodeB (eNB); 
receiving, from the eNB, Radio Resource Control (RRC) connection reconfiguration including IDC Discontinuous Reception (DRX) configuration reconfiguring DRX relating to the unusable frequency band based on the IDC indication information; and 

reconfiguring DRX based on the IDC DRX configuration to perform autonomous denial of Industrial Scientific Medical (ISM) transmission in the unusable frequency band, 

wherein the IDC DRX configuration includes information configuring a DRX retransmission timer and information configuring a DRX short cycle to a predetermined cycle for avoiding the IDC interference.

Claim 2:
The method of claim 1, wherein the RRC connection reconfiguration further includes information for configuring a time-division multiplexing (TDM) pattern which is not related to IDC interference.


Claims 2-12 of the Application are transparently found in claims 3-12 of the Patent2 with obvious word variations and are also rejected.

8.          Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,057,940 B2 (hereinafter “Patent3”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent3 with obvious wording variations. Take an example of comparing claim 1 of the Application and claim 1 of the Patent3:
Application, Claim 1:
A method for controlling in-device coexistence interference (IDC) through a User Equipment (UE) in a wireless communication system, comprising: transmitting IDC indication information including an unusable frequency band that is a frequency band in which performing communication is interfered by IDC interference to an evolved NodeB (eNB); 
receiving, from the eNB, Radio Resource Control (RRC) connection reconfiguration including IDC Discontinuous Reception (DRX) configuration reconfiguring DRX relating to the unusable frequency band based on the IDC indication information and information for configuring a time-division multiplexing (TDM) pattern which is not related to IDC interference; and performing autonomous denial of Industrial Scientific Medical (ISM) transmission in the unusable frequency band by reconfiguring DRX based on the IDC DRX configuration, wherein the IDC DRX configuration includes information configuring a DRX retransmission timer and information configuring a DRX short cycle to a predetermined cycle for avoiding the IDC interference.
Patent3, Claim 1:
A method for controlling interference in a Mobile Station (MS), comprising: 


receiving, from a Base Station (BS), Radio Resource Control (RRC) connection reconfiguration including In-device coexistence (IDC) Discontinuous Reception (DRX) configuration reconfiguring DRX relating to an unusable frequency band based on IDC indication information; and 
reconfiguring DRX based on the IDC DRX configuration to perform autonomous denial of Industrial Scientific Medical (ISM) transmission in the unusable frequency band, wherein the IDC DRX configuration includes information configuring a DRX retransmission timer and information configuring a DRX short cycle to a predetermined cycle for avoiding the IDC interference, and wherein the RRC connection reconfiguration further includes information for configuring a time-division multiplexing (TDM) pattern which is not related to IDC interference.


Claims 2-12 of the Application are transparently found in claims 2-13 of the Patent3 with obvious word variations and are also rejected.

9.          Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,945,305 B2 (hereinafter “Patent4”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent4 with obvious wording variations. Take an example of comparing claim 1 of the Application and claim 1 of the Patent4:
Application, Claim 1: 
A method for controlling in-device coexistence interference (IDC) through a User Equipment (UE) in a wireless communication system, comprising: transmitting IDC indication information including an unusable frequency band that is a frequency band in which performing communication is interfered by IDC interference to an evolved NodeB (eNB); receiving, from the eNB, Radio Resource Control (RRC) connection reconfiguration including IDC Discontinuous Reception (DRX) configuration reconfiguring DRX relating to the unusable frequency band based on the IDC indication information and information for configuring a time-division multiplexing (TDM) pattern which is not related to IDC interference; and performing autonomous denial of Industrial Scientific Medical (ISM) transmission in the unusable frequency band by reconfiguring DRX based on the IDC DRX configuration, wherein the IDC DRX configuration includes information configuring a DRX retransmission timer and information configuring a DRX short cycle to a predetermined cycle for avoiding the IDC interference.
Patent4, Claim 1:
A method for controlling interference in a Mobile Station (MS), comprising: 


receiving, from a Base station (BS), Radio Resource Control (RRC) connection reconfiguration including In-device coexistence (IDC) Discontinuous Reception (DRX) configuration reconfiguring DRX relating to an unusable frequency band based on IDC indication information; and 
reconfiguring DRX based on the IDC DRX configuration to perform autonomous denial of Industrial Scientific Medical (ISM) transmission in the unusable frequency band, wherein the IDC DRX configuration includes information configuration a DRX retransmission timer and information configuring a DRX short cycle to predetermined cycle for avoiding the IDC interference, wherein the RRC connection reconfiguration further includes information for configuring the IDC DRX configuration which is not related to IDC interference, and wherein the IDC DRX configuration which is not related to IDC interference is based on a time division multiplexing (TDM) operation.


Claims 2-12 of the Application are transparently found in claims 2-6 of the Patent4 with obvious word variations and are also rejected.

Claim Rejections - 35 USC § 103
10.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.         The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12.         The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.        This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
14.         Claims 1, 4, 7, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication 2013/0090142 A1 to Lee et al. (hereinafter “Lee”), in view of United States Patent Application Publication 2012/0082140 A1 to Lin et al. (hereinafter “Lin”), and further in view of United States Patent Application Publication 2011/0312288 A1 to Fu et al. (hereinafter “Fu”).
            Regarding Claim 1, Lee discloses a method for controlling in-device coexistence interference (IDC) through a User Equipment (UE) in a wireless communication system (Lee: [0007]), comprising: 
     transmitting IDC indication information including an unusable frequency band that is a frequency band in which performing communication is interfered by IDC interference to an evolved NodeB (eNB) (Lee: [0059-0062] – corresponds to sending/receiving IDC information in which “The unusable frequencies may be defined as frequencies of an LTE system which may provide interference to another communication module due to operation of the LTE module or frequencies enabling the LTE module to receive interference when another communication module operates.”).
            Lee does not expressly disclose receiving, from the eNB, Radio Resource Control (RRC) connection reconfiguration including IDC Discontinuous Reception (DRX) configuration reconfiguring DRX relating to the unusable frequency band based on the IDC indication information and information for configuring a time-division multiplexing (TDM) pattern which is not related to IDC interference; and performing autonomous denial of Industrial Scientific Medical (ISM) transmission in the unusable frequency band by reconfiguring DRX based on the IDC DRX configuration, wherein the IDC DRX configuration includes information configuring a DRX retransmission timer and information configuring a DRX short cycle to a predetermined cycle for avoiding the IDC interference. 
            However, Lin discloses receiving, from the eNB, Radio Resource Control (RRC) connection reconfiguration including IDC Discontinuous Reception (DRX) configuration reconfiguring DRX relating to the unusable frequency band based on the IDC indication information (Lin: [0031] – discloses the eNB reconfigures DRX parameters and sends the information to the user terminal.) and information for configuring a time-division multiplexing (TDM) pattern which is not related to IDC interference (Lin: [0009] – “The first radio module also transmits TDM coexistence pattern information based on the desired TDM pattern to a base station (eNB). In one embodiment, the TDM coexistence pattern information comprises a recommended TDM pattern periodicity and a scheduling period to maximize IDC efficiency subject to limited level of IDC interference possibility.”); and 
     performing…denial of Industrial Scientific Medical (ISM) transmission in the unusable frequency band by reconfiguring DRX based on the IDC DRX configuration (Lin: [0035] – discloses denying ISM transmission depending on the DRX configuration.), wherein the IDC DRX configuration includes information configuring a DRX retransmission timer and information configuring a DRX short cycle to a predetermined cycle for avoiding the IDC interference (Lin: [0032] – discloses DRX parameters including drx-RetransmissionTimer and shortDRX-Cycle.).            
            It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method for IDC of Lee in view of the IDC DRX method of Lin to reconfigure DRX relating to the unusable frequency band based on the IDC indication information for the reasons of supporting co-existence between different wireless technologies (Lin: [0007-0008]).
            The combination does not expressly disclose performing autonomous denial of ISM transmission.
            However, Fu discloses autonomous denial of ISM transmission in the unusable frequency band (Fu: [0043] – discloses autonomous denial by preventing uplink transmission.).
             It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method for IDC of the combination in view of the method of Fu to autonomously deny ISM traffic for the reasons of mitigating in-device co-existence interference (Fu: [0007-0010]).
            Claim 4, directed to an apparatus embodiment of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Lin further discloses the apparatus in at least Figure 4 with [0029-0030].
            Claims 7 and 10, directed to a method and apparatus embodiment (of a base station) of claims 1 and 4, respectively, recites similar features as claims 1 and 4 and are therefore rejected upon the same grounds as claim 1 and 4. Please see above rejections of claims 1 and 4. Lin further discloses the apparatus in at least Figure 4 with [0029-0030]. See also Figures 12 and 13 illustrating perspectives of the steps being performed by the UE and an eNB.            

Allowable Subject Matter
15.         Claims 2, 3, 5, 6, 8, 9, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
16.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
 
17.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 27, 2022